                                                                                                 FII
                                                                                              U.S. DISTRICT COURT
                                                                                            MIDDLE DISTRICT OF TENN..
                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE                                        NOV 0 7 2018
                                  NASHVILLE DIVISION

                                                                                               ~—        -AW—
UNITED STATES OF AMERICA                        )                     Q ` 18, fl        o             TY CLERK
                                                           No.        V            V
       V.                                       )                     18 U.S.C. § 2
                                                                      18 U.S.C. § 1028A
                                                                      18 U.S.C. § 1347
MARGARET STELLA FISHER                          )


                                   INDICTMENT
       THE GRAND JURY CHARGES:
                                                    Tntrnrin rti nn

       At all times material to this indictment:
                                           I.       Background

       1.      Medicare was a federally funded health care benefit program that provided benefits

to persons who were age 65 or over, or disabled. Medicare was administered by the Centers for

Medicare and Medicaid Services ("CMS"), a federal agency under the United States Department

of Health and Human Services ("HHS"). Individuals who received benefits under Medicare were

referred to as Medicare "beneficiaries."

       2.      Tenncare, the Tennessee State Medicaid Program, ("Medicaid") was a federal and

state health care program providing benefits to individuals who met specified financial and other

eligibility requirements and who lacked adequate resources to pay for medical care. Individuals

who received benefits under Medicaid were similarly referred to as "recipients."

       3.      CMS developed the National Plan and Provider Enumeration System ("NPPES")

to provide unique identifying numbers for health care providers. When a health care provider

registered with NPPES, it was given a unique National Provider Identifier ("NPI") number.

Information for providers that received NPI numbers was contained in a publically available

                                                     1

      Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 1 of 6 PageID #: 1
database sometimes referred to as the "NPI Registry."

          4.    Fishield Behavioral Medical Services, Inc. ("Fishield") was a for-profit company

founded by MARGARET STELLA FISHER, who also served as CEO. Fishield's Facebook

page stated that it was "dedicated to providing services as guided by Federal, State and Local

regulations for the provision of services for clients with special medical needs, and to assist those

individuals in reaching their maximum level of independence and self-fulfillment." Fishield

offices were located in Madison, Tennessee in the Middle District of Tennessee.

          5.   W.R. was a licensed physician who provided psychiatric medical care for Fishield

patients pursuant to a contract between Meharry Medical College, W.R.'s employer, and Fishield.

The contract between Meharry Medical College and Fishield was terminated on or before October

1, 2014

                                      II. The Scheme

       6.       From on or about October 1, 2014, and continuing thereafter until on or about

February 23, 2017, MARGARET STELLA FISHER devised and carried out a scheme to defraud

Medicare and Medicaid programs by submitting and causing Fishield employees to submit false

and fraudulent claims. The false claims submitted by MARGARET STELLA FISHER, or at her

direction, represented that patients at Fishield received psychotherapy services from W.R. that, in

fact, W.R. neither provided nor supervised.

       7.      MARGARET STELLA FISHER submitted claims or directed her employees to

submit claims to Medicare and Medicaid under W.R.'s NPI, representing that W.R. provided or

supervised medical treatments of patients at Fishield for dates that W.R. was not present at Fishield

and for medical treatments that W.R. never provided.

       8.      As a result of the false claims submitted and caused to be submitted by



                                                 2
      Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 2 of 6 PageID #: 2
MARGARET STELLA FISHER, Medicare and Medicaid, through contractors, sent

reimbursement checks addressed to W.R. at Fishield's address, monies to which he was not

entitled.

        9.        It was further part of the scheme to defraud that MARGARET STELLA FISHER

forged or directed the forgery of W.R.'s signature endorsement on checks from BlueCross

BlueShield and UnitedHeathcare, which MARGARET STELLA FISHER also endorsed or

caused to be endorsed with a signature accompanied by the direction "Pay to the order of Fishield."

MARGARET STELLA FISHER then deposited or caused to be deposited the fraudulently

obtained monies into Fishield's bank account.

        10.       MARGARET STELLA FISHER subsequently and on multiple occasions for her

own personal and unlawful profit deposited the stolen and embezzled remittance funds into the

Fishield bank account. The total monetary loss suffered by Medicare and Medicaid was

approximately $1,094,715.83.

                                    III.   The Offenses

       11.        The allegations contained in paragraphs 1 through 10 above are re-alleged and

incorporated by reference as though fully set forth herein.

            12.   From between on or about October 1, 2014 through approximately February 23,

2017, in the Middle District of Tennessee and elsewhere, the defendant,

                                MARGARET STELLA FISHER

in connection with the delivery of and payment for health care benefits, items, and services, did

knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud a health

care benefit program affecting commerce, as defined in Title 18, United States Code, Section

24(b), that is Medicare and Medicaid, among others, and to obtain, by means of materially false



                                                3
      Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 3 of 6 PageID #: 3
and fraudulent pretenses, representations, and promises, money and property owned by, and under

the custody and control of said health care benefit programs.

 Count         Beneficiary Alleged     Date           Service Purportedly          Billed
               Naive       Date of     Claim          Perfornied                   Amount
                           Service     Submitted
 ONE           P.V.        9/9/2015    9/23/2015      Psytx complex interactive    $57
                                                      (90785) and Group            Medicare
                                                      Psychotherapy (90853)
                                                                                   Medicaid
                                                                                   crossover

 TWO           J.C.        9/10/2015 9/23/2015        Psytx complex interactive    $57
                                                      (90785) and Group            Medicare
                                                      Psychotherapy (90853)
 THREE D.P.                9/10/2015 9/23/2015        Psytx complex interactive    $57
                                                      (90785) and Group            Medicare
                                                      Psychotherapy (90853)
                                                                                   Medicaid
                                                                                   crossover

 FOUR          M.M.        9/11/2015 9/23/2015        Psytx complex interactive    $57
                                                      (90785) and Group            Medicare
                                                      Psychotherapy (90853)
                                                                                   Medicaid
                                                                                   crossover



         All in violation of Title 18, United States Code, Sections 1347 and 2.

                                           COUNT FIVE

         13.      The allegations contained in paragraphs 1 through 10 above are re-alleged and

incorporated by reference as though fully set forth herein.

         14.      From between on or about January 2, 2015, through on or about January 13, 2015,

in the Middle District of Tennessee, and elsewhere, the defendant, MARGARET STELLA

FISHER, did knowingly transfer and use, without lawful authority, a means of identification of

another person, to wit, W.R.'s NPI number, during and in relation to health care fraud, as charged


                                                 19
      Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 4 of 6 PageID #: 4
in Counts one through four.

    In violation of Title 18, United States Code, Sections 1028A and 2.

                                              COUNT SIX

        15.     The allegations contained in paragraphs 1 through 10 above are re-alleged and

incorporated by reference as though fully set forth herein.

        16.     From between on or about January 21, 2015, through on or about January 29, 2015,

in the Middle District of Tennessee, and elsewhere, the defendant, MARGARET STELLA

FISHER, did knowingly transfer and use, without lawful authority, a means of identification of

another person, to wit, W.R.'s NPI number, during and in relation to health care fraud, as charged

in Counts one through four.

    In violation of Title 18, United States Code, Sections 1028A and 2.

                                  FORFEITURE ALLEGATION

        1.      The allegations contained in this Indictment are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture allegation.

        2.      Upon conviction of the offense alleged in this Indictment, MARGARET STELLA

FISHER shall forfeit to the United States of America pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure and Title 18, United States Code, Section 98 1 (a)(1)(C):

                A.      any properly, real or personal, constituting or derived from or traceable to

                        the gross proceeds obtained directly or indirectly as a result of the offense

                        of conviction; and

                 B.     a money judgment in an amount to be determined, representing the amount

                        of gross proceeds obtained directly or indirectly as a result of the offense of

                        conviction.



                                                    9
       Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 5 of 6 PageID #: 5
        3.      If, any of the property described above, as a result of any act or omission of

MARGARET STELLA FISHER:

                a.     cannot be located upon exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

                c.     has been placed beyond the jurisdiction of the Court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property that cannot be divided without

                       difficulty,

the United States shall be entitled to forfeiture of substitute property and it is the intent of the

United States, pursuant to Title 21, United States Code, Section 853(p), to seek the forfeiture of

any other property of MARGARET STELLA FISHER, up to the value of said property listed

above as subject to forfeiture.

                                              A TRUE BILL:




                                             §NEPF-
                                              GRAND JURY FOREPERSON



                                              DONALD Q. COCHRAN
                                              UNITED TATES ATTORNEY



                                                  BET      RS
                                             ASSISTANT UNITED STATES ATTORNEY




                                     ,:21
      Case 3:18-cr-00301 Document 1 Filed 11/07/18 Page 6 of 6 PageID #: 6
